            Case 1:19-cv-03414-APM Document 7 Filed 01/15/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  MARCELLIN MUKOLO BASENGEZI,

                     Plaintiff,

           v.                                          Civil Action No. 19-cv-03414 (APM)

  ANDREA M. GACKI, in her official
  capacity as Director of the United States
  Office of Foreign Assets Control, and THE
  UNITED STATES DEPARTMENT OF
  TREASURY, OFFICE OF FOREIGN
  ASSETS CONTROL,

                     Defendants.


       REPLY IN SUPPORT OF MOTION TO STAY PENDING CONSOLIDATION

        Defendants moved to stay Defendants’ January 24, 2020 deadline to answer or otherwise

respond to Plaintiffs’ complaint pending a decision on the consolidation of this action with two

substantially similar actions, Norbert Basengezi Katintima v. Gacki et al., Civ. No. 1:19-cv-3412

(CRC) and Cornielle Yobeluo Nangaa v. Gacki, et al. 1:19-cv-3415 (DLF). Plaintiff opposes that

stay, alleging that he may experience prejudice if his litigation does not proceed while consolidation

is under consideration.

        But there is no reason to doubt that Defendants’ consolidation motion will be timely

adjudicated. The issue is fully briefed in Katintima (Defendants have filed their response today, two

days before local rules require, and attach that filing hereto as Exhibit 1), and Judge Cooper granted

a stay in that action, signaling that a decision on consolidation before litigation proceeds any further

is appropriate. See Katintima, January 2, 2020 Minute Order. Indeed, in the three similar cases that

these three plaintiffs brought against the Department of State—where Defendants separately moved

for consolidation—all three courts have granted Defendants’ request to stay pending a decision on
                                                   1
            Case 1:19-cv-03414-APM Document 7 Filed 01/15/20 Page 2 of 3



consolidation. See Norbert Basengezi Katintima v. Pompeo et al., Civ. No. 1:19-cv-3413 (Jan. 7,

2020 Minute Order); Marcellin Mukolo Basengezi v. Pompeo, et al. 1:19-cv-3417 (Jan. 13, 2020

Minute Order); Cornielle Yobeluo Nangaa v. Pompeo et al., Civ. No. 1:19-cv-3416 (Jan. 2, 2020

Minute Order). These consistent holdings make sense—requiring separate responses before separate

courts is redundant and inefficient, as it would entail Defendants preparing, and this Court reviewing,

filings that may ultimately prove unnecessary in light of consolidation.

        Plaintiff also disputes the method and rationale behind Defendants’ motion for consolidation.

He apparently takes issue with Defendants’ citation to Local Rule 45(d). But Defendants already

explained that they filed only one consolidation motion in the earliest-numbered case because it served

the rationale underlying consolidation both generally and Rule 45(d) specifically by avoiding

unnecessary duplicative proceedings. If this Court disagrees with that approach, Defendants will file

a similar consolidation motion on this docket, but none of the other courts in these actions has

requested that Defendants do so before granting a stay.          And though Plaintiff disputes that

consolidation is warranted, Defendants’ Katintima filings demonstrate that consolidation serves the

interests of judicial economy, eliminates the risk of inconsistent judgments, and does not unduly

prejudice any party.

Dated January 15, 2020                                Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      DIANE KELLEHER
                                                      Assistant Branch Director

                                                      /s/ Antonia Konkoly
                                                      ANTONIA KONKOLY
                                                      NICHOLAS CARTIER
                                                      KEVIN SNELL
                                                      Trial Attorneys
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                  2
Case 1:19-cv-03414-APM Document 7 Filed 01/15/20 Page 3 of 3



                                 1100 L Street, N.W.
                                 Washington, DC 20005
                                 Tel: (202) 514-2395
                                 Fax: (202) 616-8460
                                 Email: antonia.konkoly@usdoj.gov




                             3
